DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/21 has been entered.
 Response to Arguments
	The examiner agrees with the applicant (see remarks filed on 3/22/21) that Copic doesn’t teach: “presenting the virtual object via a display of a second head-wearable device according to the first perspective view, wherein a vector from the second head-wearable device to the virtual object presented via the display of the second head-wearable device according to the first perspective view is the first vector, relative to a coordinate system of the second head-wearable device;  the second perspective view is based on the input indicating [[a]]the change in the first perspective view, and the second perspective view is based on a second vector from the first head- wearable device, after the change in the first perspective view, to the virtual object, relative to the coordinate system of the first head-wearable device; and presenting the virtual object via the display of the second wearable device according to the second perspective view, wherein a vector from the second head-wearable device to the virtual object presented via the display of the second head-wearable device according to the second perspective view is the second vector, relative to the coordinate system of the second head-wearable device”
Allowable Subject Matter
Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 (claims 10 and 19 are similar in scope), the prior art doesn’t teach: 
presenting the virtual object via a display of a second head-wearable device according to the first perspective view, wherein a vector from the second head-wearable device to the virtual object presented via the display of the second head-wearable device according to the first perspective view is the first vector, relative to a coordinate system of the second head-wearable device;
determining a second perspective view of the virtual object, wherein: the second perspective view is based on the input indicating [[a]]the change in the first perspective view, and the second perspective view is based on a second vector from the first head- wearable device, after the change in the first perspective view, to the virtual object, relative to the coordinate system of the first head-wearable device; and presenting the virtual object via the display of the second wearable device according to the second perspective view, wherein a vector from the second head-wearable device to the virtual object presented via the display of the second head-wearable device according to the second perspective view is the second vector, relative to the coordinate system of the second head-wearable device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PEREZ US 20130137076 A1; STRONG US20120274750A1; OSMAN US20180005429A1.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAURICE L. MCDOWELL, JR/Primary Examiner, Art Unit 2612